Order entered July 10, 2018




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-18-00702-CV

      PHILIPS JACOB VALLAKALIL AND REEJA SUSAN PHILIPS, Appellants

                                              V.

   JEREMY ERIC LARSEN AND TEXAS REAL ESTATE COMMISSION, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-10734

                                           ORDER
       By order dated July 3, 2018, the Court abated this appeal due to the bankruptcy filing by
appellee Jeremy Eric Larsen. Before the Court is appellants’ July 6, 2018 motion to sever and
reinstate the appeal. In their motion, appellants inform the Court that this appeal does not
involve Mr. Larsen. Based on this representation, we GRANT appellants’ motion as follows:
We REINSTATE this appeal and VACATE this Court’s July 3, 2018 order.
       We DIRECT the Clerk of this Court to remove Jeremy Eric Larsen as an appellee to this
appeal. Henceforth, the style of this case shall be Philips Jacob Vallakalil and Reeja Susan
Philips v. Texas Real Estate Commission.
       We DIRECT the Clerk of this Court to send a copy of this order to counsel for the
parties and to Mr. Larsen.
                                                     /s/   ADA BROWN
                                                           JUSTICE